By the Court, Dickinson, J. The writing sued on was executed prior to the enactment of our present Revised Code; and the whole case rests upon the 3d section of the act entitled “ Interest,” in Steele & McCampbelPs Digest, p. 311: that where a party contracts for a higher rate of interest than six per centum per annum, for the loan of money, he shall not be entitled to any damages by way of interest; consequently, the plaintiff below can only have judgment for the original amount loaned. The preceding section, p. 310, allows interest not exceeding ten per centum per annum, when it is so expressed in the agreement; but, as the contract, in this instance, is for a greater rate of interest than ten per centum per annum, it does not come within its provision. Judgment reversed.